      Case 1:19-cv-04469-PAE-SDA Document 23 Filed 04/29/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SEAN MCTERRELL,

                                      Plaintiff,                  19 Civ. 4469 (PAE) (SDA)

                       -v-                                                 ORDER

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION, JANE DOE, JOHN DOE, and
DOCTOR(S),

                                      Defendants.

PAUL A. ENGELMAYER, District Judge:

       The Court has received, by mail, the attached letter from plaintiff Sean McTerrell,

seeking, inter alia, leave to file an amended complaint. This matter remains referred for general

pretrial supervision to United States Magistrate Judge Stewart D. Aaron. Judge Aaron will

determine the appropriate response to Mr. McTerrell’s various requests.

       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: April 29, 2020
       New York, New York
Case 1:19-cv-04469-PAE-SDA Document 23 Filed 04/29/20 Page 2 of 5
Case 1:19-cv-04469-PAE-SDA Document 23 Filed 04/29/20 Page 3 of 5
Case 1:19-cv-04469-PAE-SDA Document 23 Filed 04/29/20 Page 4 of 5
Case 1:19-cv-04469-PAE-SDA Document 23 Filed 04/29/20 Page 5 of 5
